Citation Nr: 1242291	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis, currently rated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected residuals of a traumatic dislocation of the right shoulder, loss of motion.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2010, the Veteran presented testimony at a personal hearing conducted in New Orleans before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In March 2011, claims for entitlement to a compensable rating for the residuals of a right shoulder injury and for entitlement to service connection for a cervical spine disability were remanded for further development.  A May 2011 rating decision granted service connection for a cervical spine fracture with an evaluation of 20 percent disabling effective November 13, 2003.  As this is a full grant of benefits sought on appeal and there is no indication that the Veteran filed a notice of disagreement as to the rating or effective date assigned, this matter is no longer in appellate status.  

With regard to the claim for an increased rating, a November 2011 rating decision granted a 30 percent rating effective November 3, 2003 for the residuals of a traumatic dislocation of the right shoulder with minimal nerve stretch; right brachial plexopathy; and cervical stenosis.  A March 2012 rating decision granted a separate evaluation for the residuals of a traumatic dislocation of the right shoulder, loss of motion and assigned a 30 percent rating effective May 24, 2011.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grants of the 30 percent ratings are not full grants of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher rating, the matters remain before the Board for appellate review.

Additionally, in a January 2005 statement, the Veteran reported that he now has kidney problems from diabetes.  He indicated that he was treated for these problems at the VA Medical Center (VAMC) in New Orleans.  The Board observes that the Veteran is service connected for diabetes mellitus type II.  It is unclear from the statement whether the Veteran is requesting service connection for kidney problems secondary to his service-connected diabetes mellitus type II.  Nevertheless, the issue of entitlement to service connection for kidney problems has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Right Shoulder

In March 2011, the Board remanded this claim for a VA neurological examination.  In particular, the Board instructed that all indicated tests and studies, specifically an ENG, should be completed.  (The Board actually was referring to an EMG, electromyogram/electromyography, not ENG, electronystagmography).  The Veteran underwent a VA peripheral nerve examination in May 2011.  In the examination report under the heading "tests," the examiner indicated that electromyography, nerve conduction studies, and other tests were conducted but not all tests results were included on the examination report.  Notably, the examination contains a February 2004 EMG summary, August 2010 right shoulder RAD report, and August 2010 MRI right shoulder report.  However, there is no record that an EMG was conducted during the May 2011 VA examination as requested by the Board, nor is there an explanation as to why it was not obtained.  As an EMG was apparently not conducted at the time of the May 2011 VA examination, a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (The Board errs as a matter of law when it fails to ensure compliance).  

The Veteran also underwent another VA examination in February 2012 to evaluate the manifestations of his right shoulder joint.  Under item 17, functional impact, the examiner indicated that the Veteran's shoulder condition impacted his ability to work.  However, when asked to describe the impact of the Veteran's shoulder conditions, the examiner noted that the Veteran was retired and did not discuss the impact of the Veteran's right shoulder on his ability to maintain employment.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examination report does not address the impact of the Veteran's right shoulder on his ability to maintain employment, a remand is necessary.  See 38 C.F.R. §§ 4.1, 4.10 (2011).

Additionally, the Board observes that there might be outstanding VA treatment records relevant to this claim.  In an August 2010 statement, the Veteran reported that he has been treated for his shoulder injury since 2003 at the VAMC.  He noted that his most recent treatment was on August 13, 2010, in LaPlace during which time the doctor ordered an MRI that was done on August 18, 2010.  The Veteran added that La Place is where all of his treatments have occurred since Katrina in 2005.  Currently, the Veteran's VA treatment records date from 2003 to April 2008.  Neither the August 13, 2010 VA treatment entry or the August 18, 2010, VA MRI referenced by the Veteran have been associated with the claims file.  The Board observes from independent internet research that there are LaPlace VA Mobile Clinics that are part of the St. John VA Outpatient Clinic (VAOC).  The New Orleans VAMC is the parent facility for the St. John VAOC.  It also appears that the Veteran's August 2010 right shoulder RAD was taken at the St. John VAOC.  The May 2011 VA examination referenced an August 25, 2010 right shoulder RAD at the patient location of STJ Primary Care Morrill and image location of CBOC-NOL GEN RAD-X.  As the Veteran has identified additional VA treatment records that have not been associated with the claims file that are potentially relevant to the claim, a remand is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).  

TDIU

In his November 2003 Form 21-526; Part D: Pension, the Veteran stated that a fracture of his C6 vertebra prevented him from working.  An August 2004 letter notified the Veteran that his claim for pension benefits was denied.

The Board concludes that a claim for TDIU has been reasonably raised by the evidence of record.  As reflected above, the Veteran was subsequently granted service connection for a cervical spine fracture, the disability which the Veteran indicated rendered him unemployable in his November 2003 claim.  It also appears that the Veteran has indicated that he cannot work due to his service-connected right shoulder.  During his December 2003 VA general medical examination, the Veteran stated that he was a mechanic by trade but had not worked with tools for the past three years because of continuing problems with weakness and pain in his arms bilaterally.  Additionally, during a January 2004 VA PTSD examination, the Veteran reported that he became unemployed due to difficulties performing mechanical work secondary to problematic functioning in his upper extremities.  The Board concludes that Rice v. Shinseki, 22 Vet. App. 447 (2009) is at issue in this matter.  As stated in Rice, a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran appears to be requesting TDIU as the result of his service-connected cervical spine fracture and right shoulder.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  Accordingly, the claim for entitlement to TDIU must be remanded instead of referred to the RO for adjudication prior to the rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from April 2008 to the present.  The Veteran has indicated that he has received all his treatment at the VA facility in LaPlace.  To ensure that all his records are obtained, a request should be made to the LaPlace VA Mobile Clinic; St. John VAOC; and the New Orleans VAMC.  If such records are not available, the record should be documented as such, with an explanation.

2.  After the forgoing development has been completed, schedule the Veteran for VA examination(s) for the purpose of ascertaining the nature and severity of the residuals of his service-connected right shoulder.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  The examiner should describe in detail all right shoulder neurologic manifestations and conduct all necessary tests and studies to include current EMG and nerve conduction studies.  If it is not possible or unnecessary to conduct these studies, the examiner should so indicate with an explanation.  

Additionally, the examiner must address the impact the Veteran's service-connected right shoulder disability, to include both neurological and joint/range of motion manifestations, has on his daily activities and ability to maintain employment, despite the fact that the Veteran may be retired.  

Any opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  In the extraordinary circumstance that the examiner is not able to answer the above questions or render an opinion without resort to speculation, the examiner should specifically explain the reasons for such.

3.  After performing any necessary development, to include providing a duty to notify and assist letter and scheduling any necessary VA examination, the RO/AMC should adjudicate the Veteran's claim for TDIU.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

